Citation Nr: 0531376	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for PTSD and major depressive 
disorder.  That rating decision declined to reopen the 
veteran's case on the grounds that the veteran had not 
submitted new and material evidence.  An April 2003 Notice of 
Disagreement addresses only the PTSD claim.

After reopening, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In September 2000, the RO denied the veteran's claim of 
service connection for PTSD by declining to reopen the 
matter, and no appeal was initiated within one year following 
notice to the veteran.

2.  Evidence received since the September 2000 denial is new 
and relevant for the claim of service connection for PTSD, 
and so significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2000 denial is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received since the 
September 2000 denial, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), need not be 
addressed at this time.

Laws and Regulations

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

If the claimant has produced new and material evidence, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000) (summarizing the criteria established by 
Elkins v. West, 12 Vet. App. 209 (1999)); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Secretary of VA amended 38 C.F.R. § 3.156(a), effective 
on August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

Analysis

The veteran filed his original claim for disability 
compensation in September 1999, concerning PTSD, and a rating 
decision of June 12, 2000, denied the claim.  

Following the denial of his initial claim, the veteran was 
denied service connection for PTSD by rating decision of 
September 27, 2000.  The veteran was notified of the denial 
and his appellate rights by official letter dated in October 
2000.  He did not initiate an appeal and that decision is 
final.  The present appeal comes to the Board from a May 18, 
2002, rating decision.  

The RO considered numerous pieces of evidence in the 
September 2000 rating decision.  The RO considered the 
veteran's Alaska VA Medical Center treatment reports from 
August 2, 1999, to April 5, 2000; the veteran's Alaska Air 
National Guard service medical records for the period 
November 24, 1989, to June 28, 1990; a June 2000 statement by 
the Veterans of Foreign Wars; a June 2000 statement by the 
veteran; a medical report from Dennis B. Elrod, M.D.; and 
service personnel records from June 14, 1974, to April 1, 
1981.  The RO concluded that a clear diagnosis of PTSD was 
not shown by this evidence because a June 2000 letter from a 
VA doctor indicates a diagnosis of major depressive disorder 
with PTSD symptoms, even though an August 1999 VA assessment 
included PTSD.  These items comprise all of the relevant 
evidence in the veteran's claims file up to the September 
2000 rating decision.  The RO received further evidence from 
the veteran relative to his petition to reopen his claim.

In making its May 18, 2002, rating decision, the RO 
considered an April 2002 VA psychiatric evaluation, and 
concluded that the psychiatric evaluation did not constitute 
new and material evidence.  

The claim should be reopened because the April 2002 VA 
psychiatric examination constitutes new and material 
evidence.  The examination contains a clear diagnosis of 
PTSD.  Therefore the examination corroborates the prior 
assessment of PTSD in August 1999 and supplies a clear 
diagnosis, the absence of which was the reason for the 
September 2000 denial.  Accordingly, the April 9, 2002, 
psychiatric examination qualifies as new and material 
evidence.  

Further, prior to the September 2000 RO decision the veteran 
had identified his stressor as witnessing a helicopter crash.  
He had indicated that the crash occurred on a river in Korea, 
but had not identified the river.  He had indicated that the 
crash occurred during the Spring season.  In a September 2003 
statement the veteran identified the river and the specific 
month of when the crash occurred.  This, together with the 
corroborative evidence of a clear diagnosis of PTSD may 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD.  Therefore, new 
and material evidence has been submitted and the claim may be 
reopened.  As discussed below, additional development is 
necessary.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), evidentiary development is needed.

Throughout his claim, the veteran has maintained that a 
helicopter crash during training maneuvers in Korea is the 
sole stressor upon which his claim for service-connected PTSD 
is based.  The veteran has provided the RO with several 
pieces of relevant information in regards to the alleged 
helicopter crash.  As the claim has progressed, the veteran 
has identified more and more salient details about the 
alleged stressor.  In particular, the veteran has advised 
that the alleged stressor occurred in the April of 1976 and 
that it occurred at the "Pukan River in Chunchon Korea."  

Though there is no evidence of combat-related events from the 
veteran's service records, the RO should, in light of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), attempt to 
corroborate the stressor via the US Armed Services Center for 
Unit Records Research (USASCURR).

In light of the above, the appeal is REMANDED for the 
following:  

1.  Send information to USASCURR for the 
purpose of conducting a search of unit 
records of a helicopter crash between 
February and April 1976 of the "Pukan 
River in Chunchon Korea," that the 
veteran reportedly witnessed.  Utilize 
the veteran's military records and lay 
statements for relevant information to 
facilitate a search. 

2.  If the requested development results 
in corroboration of a stressor, then 
schedule the veteran for a VA psychiatric 
examination.  After reviewing the claims 
file, the examiner should determine 
whether such stressor, as corroborated by 
USASCURR, is sufficient to account for a 
diagnosis of any ascertained PTSD.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

3.  Then, readjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination of the claim remains 
unfavorable to the veteran, issue a 
supplemental statement of the case and 
provide the veteran an appropriate period 
of time to respond before this case is 
returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


